UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2068



In re:   COYT BRYANT,


                Petitioner.




     On Petition for Writ of Mandamus.      (4:06-cr-00035-H-1)


Submitted:   April 29, 2015                    Decided:   May 8, 2015


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Coyt Bryant, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Coyt     Bryant     has    petitioned             this    court   for      a    writ   of

mandamus.        In his petition, Bryant asks this court to order the

district court to rule on his Fed. R. Civ. P. 60 motion.

       To obtain mandamus relief, a petitioner must show that:

       (1) he has a clear and indisputable right to the
       relief sought; (2) the responding party has a clear
       duty to do the specific act requested; (3) the act
       requested is an official act or duty; (4) there are no
       other adequate means to attain the relief he desires;
       and (5) the issuance of the writ will effect right and
       justice in the circumstances.

In   re    Braxton,      258 F.3d 250,        261   (4th    Cir.     2001)      (internal

quotation       marks    and     citation       omitted).           We     have       considered

Bryant’s petition and the district court docket sheet and find

that      the   district       court     has    recently          disposed       of    Bryant’s

motion.         Accordingly,      although          we    grant    leave    to     proceed     in

forma pauperis, we deny the mandamus petition.                           We dispense with

oral      argument      because       the    facts        and    legal   contentions          are

adequately       presented       in    the     materials        before     this       court   and

argument would not aid the decisional process.



                                                                           PETITION DENIED




                                                2